Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services, dated August 22,1979 and made after a statutory fair hearing, which affirmed a determination of the local agency to reduce petitioner’s grant of public assistance by 10% each month for the purpose of recovering a broker’s fee and moving expenses. Petition granted, determination annulled, on the law, without costs or disbursements, and respondents are directed to pay petitioner all sums which may have been withheld pursuant to the determination. The determination was not supported by substantial evidence. Furthermore, there was no evidence to show that the children’s needs were individually analyzed by the local agency (see Colon v Shang, 74 AD2d 559; Matter of McPhaul v Toia, 56 AD2d 630). Damiani, J.P., Lazer, Gulotta and Margett, JJ., concur.